IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,524-01


                           EX PARTE TERRY JIMENEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 20100D04694-01 IN THE 409TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor. TEX . PENAL CODE § 33.021(b) & (c). He was sentenced to

imprisonment for four years on each count. He did not appeal his convictions.

        In Ex parte Lo, this Court declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d
10 (Tex. Crim. App. 2013). Applicant now contends that in light of Lo his conviction for count I

is no longer valid. The habeas court has entered agreed findings of fact recommending that relief
                                                                                                  2

be granted. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). The court’s findings are

supported by the record. Relief is granted. Applicant’s conviction for count I in cause number

20100D04694 is set aside and this cause is remanded to the trial court to dismiss count I of the

indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2016
Do not publish